UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 NELSON RODRIGUEZ,
                                                  No. 6:18-cv-06757-MAT
                                  Petitioner,     DECISION AND ORDER
             -vs-

 WILLIAM P. BARR, United States
 Attorney General; and JEFFREY J.
 SEARLS, Director of the Buffalo
 Federal Detention Facility,


                            Respondents.


I.    Introduction

      Proceeding      pro   se,     Nelson   Rodriguez    (“Rodriguez”     or

“Petitioner”)       commenced     this   habeas   proceeding   pursuant    to

28 U.S.C. § 2241 (“§ 2241”) challenging his continued detention in

the custody of the United States Department of Homeland Security,

Immigration and Customs Enforcement (“DHS”).1 For the reasons

discussed below, the request for a writ of habeas corpus is denied,

and the Petition (Docket No. 1) is dismissed.

II.   Factual Background & Procedural History

      Rodriguez is a citizen and national of El Salvador. He was

last admitted to the United States on December 13, 1983, on an IR-2



      1

      The Clerk of Court is directed update the case caption pursuant to Rule
25(d) of the Federal Rules of Civil Procedure so as to reflect that William P.
Barr has assumed the role of United States Attorney General, replacing Acting
Attorney General Matthew Whitaker. In addition, the Clerk of Court is directed
to amend the caption to reflect the correct spelling of the other defendant’s
name is “Searls” not “Seals.”
immigrant visa. See Declaration of Joseph Marchewka (“Marchewka

Decl.”) ¶ 5. On or about March 13, 2009, a grand jury in Kings

County,   New   York   State   indicted   Rodriguez   on    eleven   counts

including one count of Rape in the First Degree (N.Y. Penal Law

(“P.L.”) § 130.35(3)), six counts of Sexual Abuse in the First

Degree (P.L. § 130.65(3)), three counts of Committing a Criminal

Sexual Act in the First Degree (P.L. § 130.50(3)), and one count of

Endangering the Welfare of a Child (P.L. § 260.10(1)). Marchewka

Decl. ¶ 6.

     On November 4, 2010, Rodriguez pleaded guilty to one count of

Sexual Abuse in the First Degree (P.L. § 130.65(3)), and one count

of Endangering the Welfare of a Child (P.L. § 260.10(1)). Rodriguez

was sentenced to, among other restrictions, ten years of probation

on the first conviction and three years of probation on the second

conviction. Marchewka Decl. ¶ 7. On January 19, 2012, a judge in

Kings County    New    York found   that Rodriguez    had    violated   the

conditions of his probation and accordingly resentenced him to

concurrent terms of two years in prison for the first-degree sexual

abuse conviction and one year in prison for the endangering the

welfare of a child conviction.       Id. ¶ 8.

     On February 29, 2016, DHS encountered Rodriguez while he was

undergoing routine screening at a drug treatment center. Marchewka

Decl. ¶ 9. Rodriguez was not in DHS custody at that point.




                                    -2-
     On or about April 22, 2016, DHS reviewed Rodriguez’s file to

ascertain whether he had derivative citizenship. Id. ¶ 10. The

records revealed that Rodriguez’s biological mother and father both

were born in El Salvador and that his mother never naturalized as

a United States citizen. Id. Although Rodriguez’s stepfather was a

citizen and national of the United States, there was no evidence

that he had ever legally adopted Rodriguez. Id. DHS accordingly

concluded   that   there   were   no    derivative    citizenship   issues

presented by Rodriguez’s case. Id.

     Consequently, on August 24, 2016, DHS served Rodriguez with a

Notice to Appear, charging him with being subject to removal from

the United States for having been convicted of an aggravated felony

pursuant to 8 U.S.C. §§ 1101(a)(43)(A), 1227(a)(2)(A)(iii), as well

as a crime of child abuse, neglect, or abandonment pursuant to

8 U.S.C. § 1227(a)(2)(E)(i). See Marchewka Decl. ¶ 11.

     On January 13, 2017, Rodriguez was taken into Federal custody,

and DHS determined that he should be retained him in custody. Id.

¶ 12. On June 28, 2017, Rodriguez had a custodial determination

hearing before an immigration judge pursuant to Lora v. Shanahan,

804 F.3d 601 (2d Cir. 2015) (as a matter of first impression, an

immigrant   detained   pursuant    to    statute     requiring   mandatory

detention of certain aliens awaiting removal proceedings must be

afforded a bail hearing before an immigration judge within six

months of his or her detention), vacated, 138 S. Ct. 1260 (2018).


                                   -3-
The IJ denied Rodriguez’s request to change his custodial status

because the DHS had established that Rodriguez is a danger to the

community. Marchewka Decl. ¶ 13. On November 9, 2017, the IJ judge

found Rodriguez removable as charged. The IJ further found that,

because   of   Rodriguez’s    aggravated      felony    conviction,    he   was

statutorily ineligible for asylum or cancellation of removal for

certain   permanent    residents;    and   that   because      Rodriguez    had

committed a particularly serious crime,              he was ineligible for

withholding of removal. Id. ¶ 14. In addition, the IJ declined to

grant Rodriguez’s request for deferral of removal to El Salvador

under the regulations implementing the Convention Against Torture

(“CAT”). Id. The IJ subsequently ordered that Rodriguez be removed

to El Salvador. Id.

     Rodriguez filed an appeal with the Board of Immigration

Appeals (“BIA”). On April 2, 2018, the BIA             dismissed his appeal.

Marchewka Decl. ¶ 15. On April 13, 2018, Rodriguez filed a pro se

petition for review with the United States Court of Appeals for the

Second Circuit, along with an emergency motion for a stay of

removal and a motion to appoint counsel. Id. ¶ 16; see Rodriguez v.

Barr, 18-1070 (2d Cir. Apr. 13, 2018). On April 23, 2018, the

United States Attorney General opposed Rodriguez’s stay motion. Id.

     On   July   2,   2018,   and   October    19,     2018,   DHS   conducted

additional custodial reviews and determined to continue Rodriguez’s




                                    -4-
detention. Marchewka Decl. ¶¶ 18-20. On October 22, 2018, Rodriguez

filed the instant Petition.

      On November 30, 2018, the Attorney General filed a motion with

the Second Circuit to expedite adjudication of Rodriguez’s stay

motion. Marchewka Decl. ¶ 22. While this motion was pending, DHS

conducted    another      custodial    review      on   January   7,    2019,   and

determined that Rodriguez should remain in custody. Id. ¶ 23. On

January 11, 2019, the Second Circuit granted the Attorney General’s

motion to expedite, granted Rodriguez’s stay motion, and granted

Rodriguez’s request to appoint pro bono counsel. Id. ¶ 24. As of

the date Respondent filed his Answer and Return in this action,

Rodriguez’s petition for review remains pending before the Second

Circuit.    Marchewka      Decl.   ¶   26.   The    Second   Circuit’s      docket

indicates that Rodriguez’s brief is due May 28, 2019. See Docket

No. 82 in Rodriguez v. Barr, 18-1070 (2d Cir. Mar. 19,2019).

      Since being taken into DHS custody on January 13, 2017,

Rodriguez has acquired eight disciplinary violations or incidents,

all   of   which   have    resulted    in    an   administrative       conviction.

Marchewka Decl. ¶ 27.2 Rodriguez’s next scheduled custodial review


      2

      Those incidents include (1) interfering with a staff member in the
performance of his or her duties on November 17, 2017; (2) refusing to obey an
order of a staff member on November 17, 2017; (3) refusing to obey an order of
a staff member on April 25, 2018; (4) exhibiting insolence toward a staff member
on April 25, 2018; (5) interfering with a staff member in the performance of his
or her duties on December 11, 2018; (6) refusing to obey an order of a staff
member on December 11, 2018; (7) refusing to obey an order of a staff member on
December 27, 2018; and (8) interfering with a staff member in the performance of
his or her duties on December 27, 2018.

                                       -5-
by the DHS was scheduled for March 28, 2019. Id. ¶ 30. Presumably,

DHS decided to continue his administrative detention.

      In his Petition (“Pet.”), Rodriguez contends that DHS failed

to investigate the possibility that he had derived citizenship. See

Pet. ¶¶ 1, 6, 27, 31-33, 37. He also argues that he is entitled to

release from DHS custody because he has not received regular

reviews of his custodial status, he has been detained for an

unreasonable     period   of   time,     and   that   his    detention    has   no

reasonably foreseeable endpoint. See id. ¶¶ 36-37, 39.

      Jeffrey Searls, Director of the Buffalo Federal Detention

Facility    (“Respondent”),3     filed    an   Answer    and   Return     (Docket

No. 13), along with the Marchewka Decl. and a Memorandum of Law in

Opposition to the Petition (Docket No. 13-2) on March 18, 2019.

      Rodriguez    filed two     Responses     (Docket      Nos. 15   &   16)   on

April 9, 2019, which extensively argue the merits of his petition

for review regarding his removal order, an issue over which this

Court no longer may exercise jurisdiction.4 He also argues that his

      3

      Searls is the only proper respondent in this § 2241 proceeding as he is the
person with direct control over Petitioner’s detention. See Rumsfeld v. Padilla,
542 U.S. 426, 435 (2004) (“[I]n habeas challenges to present physical confinement
. . . the default rule is that the proper respondent is the warden of the
facility where the prisoner is being held . . . .”).
      4

      The REAL ID Act of 2005, Pub. L. No. 109-13, § 106(a), 199 Stat. 231 (May
11, 2005) amended the Immigration and Nationality Act (“INA”) to provide that
petitions for review filed in the appropriate Courts of Appeals were to be the
“sole and exclusive means for judicial review” of final orders of removal.
Ruiz-Martinez v. Mukasey, 516 F.3d 102, 113 (2d Cir. 2008) (citing REAL ID Act
§ 106(c); 8 U.S.C. § 1252(a)(5)). In other words, the REAL ID Act “strips
district courts of jurisdiction to hear habeas petitions challenging final orders
of deportation. . . .” De Ping Wang v. Dep’t of Homeland Sec., 484 F.3d 615, 615-

                                       -6-
detention violates due process under Zadvydas v. Davis, 533 U.S.

678, 701 (2001). The matter was submitted without oral argument on

May 2, 2019 (Docket No. 17).

III. Discussion

      A.    The Court Lacks Jurisdiction to Consider the Derivative
            Citizenship Claim

      Rodriguez claims that he has a meritorious claim of derivative

citizenship under the current version of 8 U.S.C. § 1431, effective

February 27, 2001. Respondent argues that this statute is not

retroactive and does not apply to Rodriguez, who was born on in

June 1975, and thus was over age eighteen at the time the statute

was enacted. The Court has no jurisdiction to consider Rodriguez’s

claim of derivative citizenship, which only may be raised before

Second Circuit. See, e.g., Bryan v. U.S. Citizenship & Immigration

Servs., No. 1:12-CV-372, 2012 WL 2115914, at *2 (M.D. Pa. May 15,

2012)   (“[R]equests    by   alien   inmates    to   adjudicate    claims   of

derivative citizenship fall beyond the habeas corpus jurisdiction

of th[e] [District] Court. Instead, those claims must under the

REAL ID Act be addressed to the court of appeals. Therefore, it is

recommended that the instant petition for writ of habeas corpus,

which presents a derivative citizenship claim, be dismissed without




16 (2d Cir. 2007). District courts still are empowered to grant relief under
§ 2241 to claims by aliens under a final order of removal who allege that their
post-removal-period detention and supervision are unconstitutional. See
Zadvydas, 533 U.S. at 687-88.


                                     -7-
prejudice to the filing of a proper petition with the court of

appeals.”), report and recommendation adopted, No. 1:12-CV-372,

2012 WL 2115409 (M.D. Pa. June 11, 2012), aff’d, 506 F. App’x 150

(3d Cir. 2012).

     B.     Petitioner’s Continued Detention Does Not Violate the
            Constitution

     Rodriguez is an alien who was ordered deported because he

committed    an     aggravated       felony.      When    such   an   individual

subsequently obtains a judicial stay of his administratively final

removal order, 8 U.S.C. § 1226(c) (“Section 1226(c)”), and not

8 U.S.C. § 1231 (“Section 1231”), provides the authority for his

continued detention in DHS custody. See Hechavarria v. Sessions,

891 F.3d 49,      53    (2d   Cir.   2018)      (“Hechavarria’s   detention   is

governed by 8 U.S.C. § 1226(c), the section of the INA that governs

the detention of ‘criminal aliens.’ . . . We agree with Hechavarria

and the amicus counsel that the plain language of the statute

dictates that Hechavarria is detained pursuant to section 1226(c).

We hold that section 1226(c) governs because he has obtained a stay

of removal from this Court pending the disposition of his petition

for review.”), as amended (May 22, 2018). Section 1226(c) “mandates

detention of any alien falling within its scope and that detention

may end prior to the conclusion of removal proceedings ‘only if’

the alien is released for witness-protection purposes.” Jennings v.

Rodriguez,    138      S.   Ct.   830,    847    (2018)    (quoting   8   U.S.C.

§ 1226(c)(2)).

                                         -8-
       The Supreme Court distinguished the statutes at issue in

Jennings   from   its   interpretation   of   a   different   statute   in

Zadvydas, wherein it “invoked the canon of constitutional avoidance

in interpreting the ambiguous language of Section 1231’s detainment

provision.” Hechevarria, 891 F.3d at 58 (citing Zadvydas, 533 U.S.

at 689). Finding that “[a] statute permitting indefinite detention

of an alien would raise a serious constitutional problem[,]”

Zadvydas, 533 U.S. at 690, the Supreme Court determined that six

months was a “presumptively reasonable period of detention.” Id. at

701.

       In Jennings, however, the Supreme Court deemed the canon of

constitutional avoidance inapplicable to Section 1226(c) because

“the meaning of the relevant statutory provisions is clear.”

Jennings, 138 S. Ct. at 848. The Supreme Court found it significant

that Section 1226(c)(2) “does not on its face limit the length of

the detention it authorizes. In fact, by allowing aliens to be

released ‘only if’ the Attorney General decides that certain

conditions are met, § 1226(c) reinforces the conclusion that aliens

detained under its authority are not entitled to be released under

any circumstances other than those expressly recognized by the

statute.” Id. at 846. Jennings also rejected the argument that

Section 1226(c)’s purported “silence” as to the length of detention

required the Supreme Court to impute, as it did in Zadvydas, a

6-month time limit. Id. Instead, the Supreme Court found, Section


                                  -9-
1226(c) is “not ‘silent’ as to the length of detention” because it

“mandates detention ‘pending a decision on whether the alien is to

be removed from the United States,’ § 1226(a), and it expressly

prohibits      release   from     that   detention    except     for     narrow,

witness-protection purposes.’” Id. (emphasis in original). Jennings

declined to interpret Section 1226(c)’s limited authorization for

release   for    witness-protection      purposes    as   holding      open    the

possibility that other forms of release are permitted, 138 S. Ct at

846, finding that it “defies the statutory text” which “expressly

stat[es] that the covered aliens may be released ‘only if’ certain

conditions are met, 8 U.S.C. § 1226(c)(2)[.]” Id. at 846-47. The

statute’s use of this language “expressly and unequivocally imposes

an affirmative prohibition on releasing detained aliens under any

other conditions.” Id. at 847.

     In sum, contrary to Rodriguez’s assertions, Section 1231 does

not govern his detention, and Zadvydas’s implied 6-month temporal

limit on detention is not applicable to habeas petitions filed by

aliens who are detained pursuant to Section 1226(c), as he is. See

Sankara   v.    Whitaker,   No.    18-CV-1066,   2019     WL   266462,    at    *5

(W.D.N.Y. Jan. 18, 2019) (“Because Sankara is not detained under

§ 1231(a), this Court rejects his argument that his detention

violates 8 U.S.C. § 1231(a)(6) as interpreted by the Supreme Court

in Zadvydas . . . .”); Manley v. Delmonte, No. 17-CV-953, 2018 WL

2155890, at *2 (W.D.N.Y. May 10, 2018) (“Because there is both a


                                     -10-
time frame for detention and a foreseeable event triggering actual

removal, the due process concern that warranted a bonding hearing

in    Zadvydas   does   not apply    here.”).   As    Rodriguez   is   clearly

detained pursuant to Section 1226(c), and there is no suggestion

that he    has   been or    will    be   released    for   witness-protection

purposes, this Court is without authority to terminate or modify

his administrative detention in DHS custody. See Jennings, 138

S. Ct. at 847.

IV.    Conclusion

       For the reasons discussed above, Rodriguez’s request for a

writ of habeas corpus is denied, and the Petition is dismissed. The

Court declines to order a certificate of appealability. The Clerk

of Court shall close this case.

       SO ORDERED.

                                            S/Michael A. Telesca



                                       HON. MICHAEL A. TELESCA
                                     United States District Judge

Dated:      May 21, 2019
            Rochester, New York.




                                     -11-
